Citation Nr: 1534098	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disability

4.  Entitlement to compensation benefits for a right shoulder disability pursuant to 38 U.S.C. § 1151.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to November 1986.  


This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction over this case is currently held by the RO in Portland, Oregon.  

This case has previously been before the Board.  In a March 2003 decision, the Board denied entitlement to service connection for thoracic and lumbar spine disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a July 2007 Memorandum Decision, the Court vacated the Board's decision and remanded the case for action consistent with the Memorandum Decision.  The case was subsequently remanded for additional development.  In a November 2011 decision, the Board again denied entitlement to service connection for thoracic and lumbar spine disabilities.  The Veteran appealed that decision to the Court.  In a May 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Memorandum Decision.  

In the March 2011 Board decision, the Board also remanded the issue of entitlement to service connection for a right shoulder disability for additional development, to include the association of any temporary claims files with the Veteran's actual claims file.  The Board notes that there is a pending appeal with regard to the claim of entitlement to compensation benefits for a right shoulder disability pursuant to 38 U.S.C. § 1151.  The Board notes that those issues are inextricably intertwined, as the granting of one would render the other moot.  Further, the Board took jurisdiction over the claim of entitlement to service connection for a right shoulder disability in the March 2011 decision and there appears to have been persistent adjudication of the claim of entitlement to compensation benefits for a right shoulder disability pursuant to 38 U.S.C. § 1151.  Therefore, the Board has combined the issues in the interest of judicial economy.  The issue before the Board has been recharacterized accordingly.




REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In the March 2011 Board decision, the Board denied entitlement to service connection for thoracic and lumbar spine disabilities.  In that decision, the Board relied heavily on a May 2011 Veterans Health Administration medical opinion.  In the May 2014 Memorandum Decision, the Court found that the opinion was not adequate for adjudication purposes.  

Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of any current thoracic and lumbar spine disabilities.  

With regard to the claim of entitlement to service connection for a right shoulder disability, to include entitlement to compensation for a right shoulder disability pursuant to 38 U.S.C. § 1151, the Board notes that the Veteran submitted a November 2010 statement that constitutes a timely notice of disagreement with denial of entitlement to compensation benefits for a right shoulder disability pursuant to 38 U.S.C. § 1151 in the January 2010 rating decision.  Further review of the record shows that the Veteran was not issued a statement of the case with respect to that issue in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to compensation benefits for a right shoulder disability pursuant to 38 U.S.C. § 1151.  Inform the Veteran of the requirement to perfect an appeal with respect to that issue.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3.  Then, schedule the Veteran for a VA examination by an orthopedist to determine the nature and etiology of any current thoracic and lumbar spine disabilities.  The examiner should review the claims file in its entirety and indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified thoracic and lumbar spine disabilities are etiologically related to service.  If the Veteran is unwilling or unable to attend the scheduled VA examination, then the claims file should be forwarded to an orthopedist for a thorough review.  The examiner should then provide the requested opinions and rationale.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

